                         IN THE UNITED STATES DISTRICT COURT
                    FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                                  CHARLOTTE DIVISION
                           CIVIL ACTION NO. 3:20-CV-00312-GCM
 CLEAR BLUE INSURANCE
 COMPANY,

                    Plaintiff,

     v.                                                            ORDER

 AMIGO MGA, LLC,

                    Defendant.


          THIS MATTER comes before the Court upon Plaintiff’s Motion to Strike from the Court

Record the Confidential Document Filed by Defendant and to Impose a Sanction for the Payment

of Attorneys’ Fees [ECF Doc. 43] and Defendant Amigo MGA, LLC’s Expedited Motion to

Compel Turnover of Rule 26 Responsive Documents, Compel Compliance with Joint Rule 26

Certification and to Continue Evidentiary Hearing Set for December 18, 2020 [ECF Doc. 44].

These motions, now being fully briefed, are ripe for review and the Court finds the following.

          I.       Plaintiff’s Motion to Strike

          The Court will first consider Plaintiff’s Motion to Strike from the Court Record the

Confidential Document Filed by Defendant and to Impose a Sanction for the Payment of

Attorneys’ Fees (“Motion to Strike”), which was filed on December 10, 2020. The Motion to

Strike concerns a transcript from a deposition that occurred in the separate arbitration between

these parties (“Deposition Transcript”). Plaintiff maintains the Court should use its discretion to

strike the Deposition Transcript from the record because its filing violated the General Agency

Agreement, which states “[e]xcept as may be required by law or required to secure a judgment on

the arbitration award, neither the Parties nor the arbitrators shall disclose the existence, content or



               Case 3:20-cv-00312-GCM Document 50 Filed 12/28/20 Page 1 of 5
results of any arbitration conducted hereunder without the prior written consent of the Parties.”

ECF Doc. 43-1 at 2; ECF Doc. 1-1 at 30. Plaintiff also argues that the Deposition Transcript

should be struck pursuant to Rule 403 of the Federal Rules of Evidence. ECF Doc. 43-1 at 3. In

contrast, Defendant argues the General Agency Agreement allowed for the filing of the Deposition

Transcript and, even if it did not, the parties signed a new Confidentiality Agreement and

Protective Order (“Protective Order”) upon entering arbitration. ECF Doc. 45 at 3. The Protective

Order requires that deposition transcripts remain “confidential and not disclosed or characterized”

but provides an exception for disclosing deposition transcripts “as is necessary in connection with

court proceedings relating to any aspect of the arbitration, including but not limited to motions to

confirm, modify, vacate or enforce an award issued in this arbitration.” ECF Doc. 45-3 at 1. If a

party discloses a deposition transcript to the Court, the submission “shall be sealed and/or

redacted.” Id. at 2. Defendant seeks to use the Deposition Transcript to impeach Mr. Peter Klope’s

prior testimony, but Defendant did not redact the Deposition Transcript or file it under seal.

        The Court has within its discretion the inherent authority to strike documents other than

those allowed under Rule 12(f) of the Federal Rules of Civil Procedure. EEOC v. MVM, Inc., No.

TDC-17-2881, 2018 WL 1882715, at *5 (D. Md. Apr. 19, 2018). Additionally, under Rule 403 of

the Federal Rules of Evidence, “[t]he court may exclude relevant evidence if its probative value is

substantially outweighed by a danger of one or more of the following: unfair prejudice, confusing

the issues, misleading the jury, undue delay, wasting time, or needlessly presenting cumulative

evidence.” Fed. R. Evid. 403. Lastly, under the Rules of Practice and Procedure of the United

States District Court for the Western District of North Carolina (“Local Rules”), deposition

transcripts shall not be filed unless parties are “(1) directed to do so by the Court; (2) the materials

are needed for an in-Court proceeding; or (3) the materials are filed to support or oppose a motion




         Case 3:20-cv-00312-GCM Document 50 Filed 12/28/20 Page 2 of 5
or petition.” LCvR 26.2. “Materials filed to support or oppose a motion or petition shall be labeled

as an ‘Appendix’ or ‘Attachment’ thereto and shall be limited to those portions of the material

directly necessary to support or oppose the motion or petition.” Id.

       The Court finds that the Deposition Transcript should be struck.           In reaching this

conclusion, the Court makes no ruling on whether the Protective Order supersedes the General

Agency Agreement because Defendant breached either agreement by filing the Deposition

Transcript unsealed and unredacted. Even under the Protective Order, though, it does not appear

that the parties intended the exceptions to apply to filing a deposition transcript in a court

proceeding pertaining only to enforcing a preliminary injunction. See ECF Doc. 45-3 at 1 (listing

examples such as motions to confirm, modify, vacate or enforce an arbitration award—none of

which relate to disclosing the confidential information in a separate preliminary injunction

proceeding). Defendant also violated the Local Rules of this Court by filing a deposition transcript

without any direction to do so by the Court, without apparent need for an in-Court proceeding, and

without specifying that the materials were filed to support or oppose a motion. See LCvR. 26.2.

There is no apparent need for the transcript in Court, given that Mr. Klope will appear as a live

witness during the Court’s evidentiary hearing. For similar reasons, the evidence appears to be

cumulative and risks confusion of the issues. See Fed. R. Evid. 403. If Defendant still seeks to

impeach Mr. Klope after his live testimony, then Defendant can seek to introduce admissible

evidence at the hearing. Nevertheless, while the Deposition Transcript should be struck, it does

not appear that the circumstances here demand the Court to impose a sanction and require a

payment of attorneys’ fees for Plaintiff’s Motion to Strike. Therefore, Plaintiff’s Motion to Strike

will be GRANTED IN PART AND DENIED IN PART.

       II.     Defendant’s Motion to Compel




         Case 3:20-cv-00312-GCM Document 50 Filed 12/28/20 Page 3 of 5
       In Defendant Amigo MGA, LLC’s Expedited Motion to Compel Turnover of Rule 26

Responsive Documents, Compel Compliance with Joint Rule 26 Certification and to Continue

Evidentiary Hearing Set for December 18, 2020 (“Motion to Compel”), Defendant argues that

Plaintiff has refused to produce documents pursuant to the initial disclosures requirement in Rule

26 of the Federal Rules of Civil Procedure. ECF Doc. 44 at 3. Defendant maintains that, in listing

categories of documents and allowing Defendant to contact counsel for Plaintiff to discuss the

location of those documents, Plaintiff did not comply with the federal rules. Id. at 4. Because

Defendant has requested documents that support the claim that Defendant must account for $2.8

million in unremitted premiums, Defendant argues that the evidentiary hearing should not proceed

prior to Plaintiff producing such documents. Plaintiff responds by arguing that it did comply with

the initial disclosure requirements in Rule 26 and any additional document requests were not made

in compliance with the Federal Rules of Civil Procedure. ECF Doc. 46 at 3.

       The Federal Rules of Civil Procedure require that parties provide “a copy—or a description

by category and location—of all documents, electronically stored information, and tangible things

that the disclosing party has in its possession, custody, or control and may use to support its claims

or defenses.” Fed. R. Civ. P. 26(a)(1)(A)(ii). Additionally, a party may serve a request for

documents or electronically stored information in compliance with the requirements set forth in

Rule 34, and “[t]he party to whom the request is directed must respond in writing within 30 days

after being served.” Fed. R. Civ. P. 34. Here, Plaintiff complied with the rules pertaining to initial

discovery when its initial disclosures provided a description of documents by category and stated

that Defendant could contact Plaintiff to discuss the location. Beyond that, Plaintiff submits that

Defendant did not properly serve actual discovery requests pursuant to the Federal Rules of Civil

Procedure, and Defendant has provided no evidence to the contrary. Indeed, Defendant’s requests




         Case 3:20-cv-00312-GCM Document 50 Filed 12/28/20 Page 4 of 5
on the eve of this motion hearing do not conform to the Federal Rules of Civil Procedure, and there

is no basis for the Court to compel Plaintiff to provide the requested materials.

       As to Defendant’s Motion to Continue, it is now moot due to the sudden and unanticipated

circumstances relating to the outbreak of COVID-19 which already caused the Court to reset this

hearing. No further continuance shall be granted pursuant to Defendant’s Motion to Continue, and

the hearing will occur on January 6, 2021 at 10:30 AM.

       III.    ORDER

       IT IS HEREBY ORDERED that:

   1. As to Plaintiff’s request for the Court to strike from the record the Deposition Transcript

       of Peter Klope [ECF Doc. 42-1], Plaintiff’s motion is GRANTED;

   2. As to Plaintiff’s request that the Court impose a sanction for the payment of attorneys’ fees,

       Plaintiff’s motion is DENIED;

   3. Defendant Amigo MGA, LLC’s Expedited Motion to Compel Turnover of Rule 26

       Responsive Materials, Compel Compliance with Joint Rule 26 Certification and to

       Continue Evidentiary Hearing Set for December 18, 2020 [ECF Doc. 44] is DENIED.

       SO ORDERED.


                                       Signed: December 24, 2020




         Case 3:20-cv-00312-GCM Document 50 Filed 12/28/20 Page 5 of 5
